Dismissed and Memorandum Opinion filed February 23, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01035-CV
                                    ____________

                            KEVIN BOLLOCK, Appellant

                                            V.

        FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                         Trial Court Cause No. 1003456


                      MEMORANDUM                     OPINION

       This is an appeal from a judgment signed November 30, 2011. The notice of
appeal was filed on November 30, 2011. To date, our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann.. § 51.207 (Vernon 2005) (same).

       On January 24, 2012, this court ordered appellant to pay the appellate filing fee on
or before February 8, 2012, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Seymore, Boyce and Christopher.




                                             2